Case 1:17-mc-00404-GHW Document 36 Filed 01/27/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

In re Motion by the United States Securities 1:17-mc-404-GHW

and Exchange Commission for Nondisclosure

Orders ORDER UNDER SEAL
ORDER

The United States Securities and Exchange Commission (the “Commission”) has motioned,
under 18 U.S.C. § 2705(b), for an order directing Hotmail Inc., an electronic communications
service and/or remote computing service provider, not to give notice to its customer, subscriber, or
any other person, of one or more administrative subpoenas to be issued to Hotmail Inc. in
connection with the Commission’s investigation numbered NY-09547 and titled ‘Trading in the
Securities of Elizabeth Arden,

The Court finds, under 18 U.S.C. § 2705(b), that “there is reason to believe that notification
of the existence of the... subpoena . . . will result in... (3) destruction of or tampering with
evidence; ... or (5) otherwise setiously jeopardizing an investigation.”

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that Hotmail Inc. shall not
disclose the existence of the motion, this Order, or subpoenas in this investigation to its subscriber,
customer, or any other person, unless and until otherwise authorized to do so by the Court, except
that Hotmail Inc. may disclose the motion, this Order, or subpoenas in this investigation to an
attorney for Hotmail Inc. for the purpose of receiving legal advice.

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation and

the continued justification, if any, for this Order.

 
Case 1:17-mc-00404-GHW Document 36 Filed 01/27/21 Page 2 of 2

IT IS FURTHER ORDERED that Hotmail, Inc. shall no longer be bound by this Order
after January 14, 2020 unless otherwise ordered by the Court.
IT IS FURTHER ORDERED that the motion and this Order are sealed until January 14,
2020 unless otherwise ordered by the Court.
United States District Judge

Gregory H. Woods
Dated: Sere vee \z, Qi&

 
